   

   
   
   
 

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC #: ae

DATE FILED 2/2 y/rezo_

  

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 
 

 

ELIJAH IBM BEY, * 18-cv-7878 (PGG) (RWL)
Plaintiff, ORDER
- against -
P.O. JOHN NUGENT, et al.,
Defendants.
X

 

ROBERT W. LEHRBURGER, United States Magistrate Judge.

On February 4, 2020, Defendant New York County Assistant District Attorney
Patrick Nelligan filed a Motion to Dismiss the Complaint as against him in this action. (Dkt.
30.) Plaintiff Elijah lbm Bey is directed to file any response or opposition to the motion, if
any, by March 19, 2020.

SO ORDERED.

ROBERT W. LEHRBURGER
UNITED STATES MAGISTRATE JUDGE

 

Dated: February 24, 2020
New York, New York

Copies transmitted to all counsel of record and mailed to:
Elijah lom Bey

237 Saint Nicholas Avenue, #4L
New York, New York 10027

 
